Citation Nr: 1429532	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  02-15 984	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disorder, to include by way of aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant enlisted in the Army National Guard in July 1982, and he was a member until August 1991.  While a member of the Army National Guard, he had various periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA), including one initial period of ACDUTRA in the Army from September 27, 1982 to February 15, 1983, and one day of INACDUTRA on December 29, 1990.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision issued by the Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in part, denied the appellant's claim of entitlement to service connection for a left knee disorder.

In November 2004, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  Thereafter, the Board denied the left knee service connection claim in a decision issued in June 2005.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and, in a decision dated in January 2008, the Court, in pertinent part, vacated the Board's decision and remanded the case.

In an August 2008 decision, the Board again denied the appellant's claim for service connection.  The appellant appealed that decision to the Court.  In a November 2009 decision, the Court affirmed the Board's August 2008 decision.  The appellant then appealed the Court's decision to the United States Court of Appeals for the Federal Circuit.  In a June 2010 decision, the Federal Circuit Court stated that the issue on appeal was limited to entitlement to service connection for a left knee disorder.  The Federal Circuit Court affirmed the Court's November 2009 decision in part, vacated in part, and remanded the case to the Court.  In a November 2010 memorandum decision, the Court vacated the Board's August 2008 decision with respect to the appellant's claim for service connection for a left knee disorder, and remanded the matter to the Board. 

Thereafter, the Board denied entitlement to service connection for a left knee disorder in an August 2011 decision.  The appellant then appealed the decision to the Court.  In November 2012, VA's General Counsel filed a unilateral motion for vacatur and remand because one of the two volumes that comprised the appellant's claims file was lost in transit in August 2012.  In January 2013, the Court granted the motion and remanded the case to the Board.  Because VA could not produce the complete record considered by the Board when it issued the August 2011 decision, the case had to be remanded to allow the RO to reconstruct the appellant's claims file and to produce a new decision based on the reconstructed file.  See 38 U.S.C.A. § 7252(b) ("Review in the Court shall be on the record of proceedings before the Secretary and the Board."). 

Pursuant to the August 2013 Board remand directives, the RO reconstructed the claims file and then issued a decision based on the current record.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The case has now been returned to the Board for appellate review. 

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claim.  The electronic file does not currently contain any evidence pertinent to the claim that is not already included in the paper claims files. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AOJ for action as described below. 

There has been no dispute that the appellant's original left knee condition - which resulted in surgery when he was twelve years old - preexisted his active service, and therefore was not incurred during ACDUTRA or INACDUTRA.  This childhood condition is clearly documented in the record, and there has been no assertion or any indication that it occurred during any type of military duty.  Furthermore, the Board notes that the pre-service July 1982 medical examination that indicated that the left knee condition had preexisted the appellant's military service, that it had required surgery and that degenerative changes were shown on x-rays.  

Likewise, the appellant admits that he suffered an injury to his left knee as a result of a civilian work-related motor vehicle accident (MVA) that occurred on December 27, 1990.  The medical evidence of record, including that relating to the appellant's receipt of associated Workers Compensation benefits, refers to the existence of the left knee injury after the December 27, 1990 accident.  The appellant contends that he incurred an aggravation of the left knee injury as a result of his one day of INACDUTRA on December 27, 1990.

Review of the appellant's service medical treatment records reveals that the appellant underwent an enlistment examination in July 1982; he reported that he had undergone left knee surgery for torn cartilage when he was twelve years old.  The July 1982 report from an orthopedic consultation indicates that there was a healed surgical scar over the lateral and anterior lateral aspect of the appellant's left knee.  There was no synovial thickening.  There was some irregularity of the articular margin of the left femoral condyle.  There was no instability of the cruciate or collateral ligaments.  Extension and flexion of the knee were normal.  There was minimal crepitation on movement of the left knee.  Radiographic examination revealed considerable spurring of the articular margin of the lateral femoral condyle of both the medial and lateral aspects, as well as some irregularity of the articular surface of the lateral tibial plateau.  There was also a slight irregularity of the lateral medical condyle.  The orthopedist rendered a diagnosis of residuals of apparent lateral menisectomy of the left knee with mild irregularity of the articular margins without atrophy or synovitis.  

Reports from the appellant's primary care physician, dated December 28, 1990, indicate that radiographic examination of the left knee had been negative and that physical examination had resulted in a clinical impression of left knee pain.  There is no evidence that the appellant received any treatment at the National Guard on December 29, 1990.  An April 24, 1991 letter from the appellant's private orthopedic surgeon states that the appellant's left knee was normal.  

An April 1994 private treatment note includes diagnoses of anterior compartment impingement of the left knee with synovitis and plica and recurrent tear of the lateral meniscus.  The surgical note indicates that, while the appellant had had a previous lateral menisectomy, there was still meniscus present and a recurrent tear of the lateral meniscus such that the surgeon had to completely remove the offending meniscal material that was causing the inflammation of the posterior and anterior lateral compartment.

A February 1997 private treatment report indicates that the appellant presented for treatment in November 1996, and that the doctor had rendered a diagnosis of possible internal derangement of the left knee.  The appellant subsequently reported that he had been involved in a minor car wreck in December 1996.  The doctor stated that the appellant's symptoms had begun to improve in January 1997, and that, in February 1997, there was some low-grade synovitis of the left knee with evidence of pain on motion.  

In a June 2001 private treatment report, the physician stated that the appellant had presented for an evaluation of the left knee.  The doctor reviewed the appellant's history and noted that he had been diagnosed with a strain of the left knee after the December 27, 1990 MVA, that the appellant had been on active duty in December 1990, and that he presented with current complaints of persistent chronic knee pain.  Radiographic examination revealed osteoarthritic changes of the left knee.  Records from the beginning of 2002 indicate that the appellant had been diagnosed with internal derangement of the knee.

An increase in the severity of a preexisting condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, is required to establish service connection for a preexisting injury or disease on the basis of aggravation.  Evidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone or without more, does not satisfy the level of proof required of a non-combat appellant to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  

While the case was in remand status, a letter from a private internal medicine physician was received.  This September 2013 letter contains an opinion that the appellant's left knee condition is related to the December 29, 1990 fall described by the appellant because the fall more likely than not broke the remainder of the cartilage in the left knee and necessitated the 1994 knee surgery.  The physician stated that he had reviewed what had been represented to him as the totality of the appellant's available medical records.  However, he did not mention whether these records had included the service medical treatment records or the records relating to the treatment for the left knee injury incurred on December 27, 1990.  In addition, he did not provide a rational for his opinion regarding the left knee.

In Savage v. Shinseki, 24 Vet. App. 124 (2011), the Court held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; in particular, the private internist needs to clarify whether or not he reviewed the appellant's service medical treatment records and whether or not he reviewed the appellant's medical treatment records relating to the December 27, 1990 MVA with injury to the left knee.  In addition, the physician needs to explain how he determined that it was the fall on December 29, 1990 that broke the rest of the left knee cartilage as opposed to the injury from the December 27, 1990 MVA; how, in light of the April 24, 1991 letter from the appellant's treating orthopedic surgeon stating that the appellant's left knee was normal, he determined that the preexisting left knee pathology had been aggravated on December 29, 1990; and how he determined that the recurrent lateral meniscus tear observed in April 1994 had occurred on December 29, 1990, versus the development of the tear over time from, for example, lost resiliency in the meniscus or sequelae from the left knee surgery performed when the appellant was twelve years old.  On remand, this private physician should be contacted and requested to provide clarification as to this questions.

Finally, the Board notes that the appellant has not been afforded a VA orthopedic examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is lay evidence of record to indicate that the appellant displayed symptoms possibly related to the claimed knee condition on December 29, 1990, which have continued to the present.  The appellant has presented written statements and testimony to that effect.  A private medical opinion indicates a possible link to the December 29, 1990 period of INACDUTRA.  In light of the existence of this evidence of continuity of symptoms capable of lay observation, and possible etiologic link, the Board finds that the duty to assist in this case requires that an orthopedic evaluation should be obtained on remand. 

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Contact Dr. Bush and ask him the following questions:
(a) whether or not he reviewed the appellant's service medical treatment records, particularly those dated in 1982 and 1991;

(b) whether or not he reviewed the appellant's medical treatment records relating to the December 27, 1990 MVA with injury to the left knee for which he received Workers Compensation benefits;

(c) how he determined that it was the fall on December 29, 1990 that broke the rest of the appellant's left knee cartilage as opposed to the injury from the December 27, 1990 MVA; 

(d) how, in light of the April 24, 1991 letter from the appellant's treating orthopedic surgeon stating that the appellant's left knee was normal, he determined that the appellant's preexisting left knee pathology had been aggravated (a permanent worsening of the underlying condition) on December 29, 1990; and 

(e) how he determined that the recurrent lateral meniscus tear noted in 1994 had occurred on December 29, 1990, versus the development of the tear over time from, for example, lost resiliency in the meniscus or sequelae from the left knee surgery performed when the appellant was twelve years old.

3.  After completing the above and any additional development action deemed warranted by the record, arrange for a review of the appellant's claims file by an orthopedist or orthopedic surgeon in order to determine the nature, onset date and etiology of the appellant's claimed left knee disorder.

The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file) must be reviewed.  If the reviewing physician does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be printed and associated with the paper claims file so they can be available to the reviewer.

The physician is to address the history of the nature and extent of the appellant's left knee pathology, including pathophysiology and onset dates.  The physician is to determine whether the currently shown left knee pathology is related to any incident of the appellant's December 29, 1990 one-day period of INACDUTRA.

If the physician determines that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.

The physician must consider all imaging reports and other pertinent clinical findings in the appellant's medical records, and comment on the clinical significance of, and treatment for, any atypical findings.  Based on the findings of the review of the evidence of record, including the appellant's statements, the physician must render opinions as to the following questions:

(a) What left knee pathology existed on December 26, 1990?  A discussion of the sequelae of the left knee surgery performed when the appellant was twelve years old must be included.

(b) What additional left knee pathology, if any, was incurred as a result of the appellant's December 27, 1990 civilian work-related motor vehicle accident?

(c) Was the left knee pathology that existed on December 28, 1990 aggravated to any degree as a result of any occurrence of December 29, 1990, when the appellant was on INACDUTRA? 

(d) Was the appellant's need for left knee surgery in April 1994 related to anything that happened on December 29, 1990, when the appellant was on INACDUTRA or was it related to some other factor or factors?  A discussion of the September 2013 private medical opinion, plus addendum (if any), must be included. 

(e) If aggravation is found to have occurred as a result of anything that happened on December 29, 1990, state what portion/percentage of the current left knee pathology is due to such aggravation.

In assessing the relative likelihood as to origin and etiology of the left knee pathology specified above, the reviewing physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current left knee pathology is causally or etiologically related to any occurrence of December 29, 1990, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

4.  A complete rationale for all requested opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  Specific attention must be directed to the medical report.  If the report does not include adequate responses to the specific opinions requested, the report must be returned to the provider for corrective action.  See 38 C.F.R. § 4.2.

6.  Thereafter, review the record, including any newly acquired evidence, and re-adjudicate the claim on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories of service connection, to include aggravation of a preexisting condition during a period of INACDUTRA.

7.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC) which contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

